EXHIBIT 10.2
CONTINUING GUARANTY
          CONTINUING GUARANTY (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), dated as of May 2, 2011 made
by and among each of the undersigned guarantors (each, a “Guarantor” and
collectively, the “Guarantors”) in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Secured Parties. Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
W I T N E S S E T H :
          WHEREAS, Corporate Property Associates 16 — Global Incorporated, a
Maryland corporation (the “REIT”), CPA 16 LLC, a Delaware limited liability
company (the “Operating Partnership”, and together with the REIT, the “Parent
Guarantors”), CPA 16 Merger Sub Inc., a Maryland corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent have entered into a Credit Agreement, dated as of the date
hereof (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to the Borrower, and
the issuance of Letters of Credit for the account of the REIT and/or one or more
of its Subsidiaries, all as contemplated therein;
          WHEREAS, each Guarantor is the REIT, the Operating Partnership or a
direct or indirect Subsidiary of the Borrower or the REIT;
          WHEREAS, it is a condition precedent to the effectiveness of the
Credit Agreement and the making of Loans to the Borrower, and the issuance of
Letters of Credit for the account of the REIT and/or one or more of its
Subsidiaries, that each Guarantor shall have executed and delivered this
Guaranty to the Administrative Agent; and
          WHEREAS, each Guarantor will obtain substantial direct and indirect
benefits from the incurrence of Loans by the Borrower and the issuance of
Letters of Credit for the account of the REIT and/or one or more of its
Subsidiaries under the Credit Agreement and, accordingly, desires to execute
this Guaranty in order to satisfy the condition described in the preceding
paragraph and to induce the Lenders to make Loans to the Borrower and the L/C
Issuer to issue Letters of Credit for the account of the REIT and/or one or more
of its Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Administrative Agent for the benefit of the Secured Parties
and hereby covenants and agrees with each other Guarantor and the Administrative
Agent for the benefit of the Secured Parties as follows:
     1. Guaranty. Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times

1



--------------------------------------------------------------------------------



 



thereafter, of all of the Obligations, including without limitation (i) the
principal of, and premium, if any, and interest on, the Loans made to, the
Borrower under the Credit Agreement, and all reimbursement obligations and all
payments and disbursements made by the L/C Issuer and the Lenders with respect
to Letters of Credit, (ii) all renewals, extensions, amendments, refinancings
and other modifications thereof, (iii) all out-of-pocket expenses incurred by
any Secured Party (including the fees, charges and disbursements of any counsel
for any Secured Party) in connection with the collection or enforcement thereof,
and whether recovery upon such Obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Borrower or any other Loan Party under the
Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against the Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws, (iv) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Secured Hedge Agreement and (v) all indebtedness, liabilities, duties
and obligations of any Loan Party arising out of Bank of America or any
Affiliate of Bank of America providing treasury management services to, for the
benefit of or otherwise in respect of such Loan Party, including, without
limitation, intraday credit, Automated Clearing House (ACH) services, foreign
exchange services, overdrafts and zero balance arrangements, and any
instruments, agreements or other documents executed in connection therewith
(collectively, the “Guaranteed Obligations”). The books and records of the
Administrative Agent or the Secured Parties showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
Furthermore, this Guaranty shall remain in full force and effect without regard
to, and shall not be affected or impaired, without limitation, by, any
invalidity, irregularity or unenforceability in whole or in part (including with
respect to any netting provision) of any Secured Hedge Agreement or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the method or
terms of payment thereunder which may now or in the future be caused or imposed
in any manner whatsoever.
          Anything contained in this Guaranty to the contrary notwithstanding,
it is the intention of each Guarantor and the Secured Parties that the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law. To that
end, but only in the event and to the extent that after giving effect to
Section 20 of this Guaranty, such Guarantor’s obligations

2



--------------------------------------------------------------------------------



 



with respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this paragraph, be subject to avoidance or recovery in any such proceeding under
applicable Debtor Relief Laws after giving effect to Section 20 of this
Guaranty, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be limited to the largest amount which, after
giving effect thereto, would not, under applicable Debtor Relief Laws, render
such Guarantor’s obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under applicable
Debtor Relief Laws. To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Guaranteed Obligations as limited by the first
sentence of this paragraph shall in all events remain in full force and effect
and be fully enforceable against such Guarantor. The first sentence of this
paragraph is intended solely to preserve the rights of the Secured Parties
hereunder against such Guarantor in such proceeding to the maximum extent
permitted by applicable Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.
     2. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to Excluded Taxes) is imposed
upon a Guarantor with respect to any amount payable by it hereunder, such
Guarantor will pay to the Administrative Agent for the benefit of the Secured
Parties for application to the Guaranteed Obligations in accordance with the
terms of the Loan Documents or, if the Loan Documents do not provide for the
application of such amount, to be held by the Administrative Agent as collateral
security for any Guaranteed Obligations thereafter existing, on the date on
which such amount is due and payable hereunder, such additional amount in
Dollars as shall be necessary to enable the Secured Parties to receive the same
net amount which the Secured Parties would have received on such due date had no
such obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to the Secured Parties certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
such Guarantor hereunder. The obligations of the Guarantors under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty. The obligations hereunder shall not be affected by any acts of
any Governmental Authority affecting any Guarantor or any other Loan Party,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of any
Guarantor’s or any other Loan Party’s property, or by economic, political,
regulatory or other events in the countries where any Guarantor or any other
Loan Party is located.
     3. Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or demand
to or consent of such

3



--------------------------------------------------------------------------------



 



Guarantor, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the times for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, impair, or otherwise dispose of any security, or any Lien
granted, for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as
provided in the Loan Documents; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors. .
     4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower, any other Loan Party or any
other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower, other than the defense of
payment in full in cash or immediately available funds of all the Guaranteed
Obligations; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder; (d) any right to require any Secured Party to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
any of the Guaranteed Obligations, or pursue any other remedy in the power of
any Secured Party; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the full extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
     5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.
     6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in immediately available funds, all Commitments are terminated
and all Letters or Credit have been cancelled, have expired or terminated or
have been collateralized to the satisfaction of the Administrative Agent and the
L/C Issuer. If any amounts are paid to any Guarantor in violation of the
foregoing limitation,

4



--------------------------------------------------------------------------------



 



then such amounts shall be held in trust by such Guarantor for the benefit of
the Secured Parties and shall forthwith be paid to the Administrative Agent for
the benefit of the Secured Parties for application to the Guaranteed Obligations
in accordance with the terms of the Loan Documents or, if the Loan Documents do
not provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing,
whether matured or unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all of the
Guaranteed Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full in immediately available funds, all
Commitments are terminated and all Letters or Credit have been cancelled, have
expired or terminated or have been collateralized to the satisfaction of the
Administrative Agent and the L/C Issuer. In the event that this Guaranty is
terminated in accordance with the prior sentence, the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or a Guarantor is made, or a Secured Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by a Secured Party in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantors under this paragraph shall survive termination of this Guaranty.
     8. Release of Liability of Guarantor Upon Sale or Dissolution. At the
request and at the sole expense of the Borrower, in the event that (i) any
Guarantor (other than a Parent Guarantor) becomes an Excluded Subsidiary or an
Immaterial Subsidiary as a result of a transaction permitted under the Credit
Agreement or (ii) all of the capital stock or other Equity Interests of any
Guarantor is sold or otherwise disposed of (including by way of the merger or
consolidation of such Guarantor with or into another Person) or liquidated
(except to the extent that such sale or disposition is to the Borrower, a
Guarantor or a Person required under the Credit Agreement to be a Guarantor) in
any such case in compliance with the requirements of Section 7.05 of the Credit
Agreement and the proceeds of such sale, disposition or liquidation are applied
in accordance with the provisions of the Credit Agreement, to the extent
applicable, then such Guarantor shall, upon becoming an Excluded Subsidiary or
an Immaterial Subsidiary or upon the consummation of such sale or other
disposition, as applicable, be released from its obligations under this Guaranty
and the Administrative Agent shall, upon the request and at the sole expense of
the Borrower, provide the Borrower with written confirmation of such release and
shall take such further actions as reasonably requested by the Borrower to
evidence such release; provided, that the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release, together with a certificate
signed by a Responsible Officer of the Borrower certifying that such Guarantor
is an Excluded

5



--------------------------------------------------------------------------------



 



Subsidiary or an Immaterial Subsidiary or such sale or disposition, as
applicable, is as a result of a transaction permitted under the Credit
Agreement.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Borrower or any other Loan Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantors who are not subject to such automatic stay immediately upon
demand by the Administrative Agent.
     10. Expenses. The Guarantors shall pay on demand all out-of-pocket expenses
incurred by any Secured Party (including the fees, charges and disbursements of
any counsel for any Secured Party), and shall pay on demand all fees and time
charges for attorneys who may be employees of any Secured Party, in any way
relating to the enforcement or protection of the rights of the Secured Parties
(or any of them) under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
any Debtor Relief Laws. The obligations of the Guarantors under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.
     11. Modifications; Miscellaneous. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except in a writing
signed by each Guarantor directly affected thereby (it being understood that the
addition or release of any Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and the Administrative Agent (with the consent
of the Required Lenders or all of the Lenders, to the extent required by
Section 10.01 of the Credit Agreement). No failure by any Secured Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
This Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by any Guarantor for the benefit of the Secured
Parties (or any of them) or any term or provision thereof.
     12. Condition of Loan Parties. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantors as such Guarantor requires, and that
no Secured Party has any duty, and no Guarantor is relying on any Secured Party
at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

6



--------------------------------------------------------------------------------



 



     13. Setoff. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized, at
any time or from time to time, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender, the L/C Issuer or any of their respective Affiliates to or
for the credit or the account of any Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Lender or the L/C Issuer
under this Guaranty, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 of the Credit Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders, and
(y) such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer (by its acceptance of the benefits hereof)
acknowledges and agrees to promptly notify the Borrower and the Administrative
Agent after any such set-off and application; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.
     14. Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought at law
or in equity); (c) the making and performance of this Guaranty does not and will
not violate the provisions of any applicable law, regulation, judgment or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any agreement, instrument, or document to which it is
a party or by which it or any of its property may be bound or affected, except,
in each case under this clause (c), as could not reasonably be expected to have
a Material Adverse Effect; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any Governmental
Authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect. In addition, each Guarantor represents and warrants that (x) until
all of the Guaranteed Obligations and any amounts payable under this Guaranty
have been indefeasibly paid and performed in full in immediately available
funds, all Commitments are terminated and all Letters or Credit have been
cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent

7



--------------------------------------------------------------------------------



 



and the L/C Issuer, such Guarantor will take, or will refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in the Credit
Agreement, and so that no Event of Default, is caused by the actions of such
Guarantor or any of its Subsidiaries; and (y) an executed (or conformed) copy of
each of the Loan Documents has been made available to a senior officer of such
Guarantor and such officer is familiar with the contents thereof.
     15. Indemnification and Survival. Without limitation on any other
obligations of any Guarantor or remedies of any Secured Party under this
Guaranty, each Guarantor shall, to the full extent permitted by law, indemnify,
defend and save and hold harmless each Secured Party from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by such Secured Party
in connection with or as a result of any failure of any Guaranteed Obligations
to be the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms; provided that such
indemnity shall not, as to any Secured Party, be available to the extent that
such losses, damages, liabilities or related expenses are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Secured Party. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
     16. Guaranty Enforceable by Administrative Agent. This Guaranty may be
enforced only by the action of the Administrative Agent, in each case acting
upon the instructions of the Required Lenders (to the extent required under the
Credit Agreement) and no other Secured Party will have any right individually to
seek to enforce or to enforce this Guaranty or to realize upon the security to
be granted by the Loan Documents, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent, for the
benefit of the Secured Parties, upon the terms of this Guaranty and the other
Loan Documents. It is understood and agreed that the agreement in this
Section 16 is solely for the benefit of the Secured Parties.
     17. Obligations of Guarantors Independent. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor or any Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, the Borrower or any other Person
and whether or not any other Guarantor, the Borrower or any other Person may be
joined in any such action or actions.
     18. Subordination of Indebtedness Held by Guarantors. Any indebtedness of
any Loan Party now or hereafter held by any Guarantor is hereby subordinated to
the prior payment in full in immediately available funds of all the Guaranteed
Obligations, and such indebtedness of any Loan Party to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received (to the extent that such
Guarantor receives any amounts it is entitled to retain) by such Guarantor as
trustee for the Secured Parties, shall be segregated from all other property or
funds of such Guarantor and shall be paid over to the Administrative Agent for
the benefit of the Secured Parties for

8



--------------------------------------------------------------------------------



 



application to the Guaranteed Obligations in accordance with the terms of the
Loan Documents or, if the Loan Documents do not provide for the application of
such amount, to be held by the Administrative Agent as collateral security for
any Guaranteed Obligations thereafter existing, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. In the event that any Guarantor receives any
payment of any indebtedness described in the first sentence of this Section 18
prior to the payment in full in immediately available funds of all Guaranteed
Obligations and during the existence of an Event of Default, and such Guarantor
is entitled to retain such payment, such payment of such indebtedness which has
been received by such Guarantor shall be received by such Guarantor as trustee
for the Secured Parties, shall be segregated from all other property or funds of
such Guarantor and shall be paid over to the Administrative Agent for the
benefit of the Secured Parties for application to the Guaranteed Obligations in
accordance with the terms of the Loan Documents or, if the Loan Documents do not
provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing.
Prior to the transfer by any Guarantor of any note or negotiable instrument
evidencing any indebtedness of any Loan Party to such Guarantor, such Guarantor
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Parties that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all of the Guaranteed Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full in immediately
available funds, all Commitments are terminated and all Letters or Credit have
been cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuer; provided that if
any amount shall be paid to any Guarantor on account of such subrogation rights
prior to such time and such Guarantor is entitled to receive and retain the
same, such amount shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent for the benefit of the
Secured Parties to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan Documents
or, if the Loan Documents do not provide for the application of such amount, to
be held by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing. Upon the indefeasible payment in full in
immediately available funds of all of the Guaranteed Obligations and any amounts
payable under this Guaranty, the termination of all Commitments and at such time
as all Letters or Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer, each Guarantor shall be subrogated to the rights of the Secured Parties
to receive payments or distributions applicable to the Guaranteed Obligations
until all Indebtedness of the Borrower held by such Guarantor shall be paid in
full.
     19. Additional Guarantors. Any Person that is required to become a party to
this Guaranty after the date hereof pursuant to the Credit Agreement shall
become a Guarantor hereunder by executing and delivering a joinder agreement in
the form attached hereto as Annex I.
     20. Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right

9



--------------------------------------------------------------------------------



 



of contribution of each Guarantor to be revised and restated as of each date on
which a payment (a “Relevant Payment”) is made on the Guaranteed Obligations
under this Guaranty. At any time that a Relevant Payment is made by a Guarantor
that results in the aggregate payments made by such Guarantor in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment
exceeding such Guarantor’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in immediately available funds, all Commitments are
terminated and all Letters or Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer, it being expressly recognized and agreed by all
parties hereto that any Guarantor’s right of contribution arising pursuant to
this Section 20 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 20, (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. All parties hereto recognize and agree that,
except for any right of contribution arising pursuant to this Section 20, each
Guarantor who makes any payment in respect of the Guaranteed Obligations shall
have no right of contribution or subrogation against any other Guarantor in
respect of such payment until all of the Guaranteed Obligations have been
indefeasibly paid and performed in full in cash, all Commitments are terminated
and all Letters or Credit have been cancelled, have expired or terminated or
have been collateralized to the satisfaction of the Administrative Agent and the
L/C Issuer. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Administrative Agent or the Required Lenders.

10



--------------------------------------------------------------------------------



 



     21. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
     22. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
     23. Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall
be governed by, and construed in accordance with, the internal laws of the State
of New York. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that no Guarantor may assign its rights or obligations under
this Guaranty (and any attempted such assignment without such consent shall be
null and void), and (b) inure to the benefit of the Secured Parties and their
respective successors and assigns and the Lenders may, in accordance with
Section 10.06 of the Credit Agreement and without affecting the obligations of
any Guarantor hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of courts of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guaranty,
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith and (iii) waives, to the fullest
extent permitted by applicable law, any objection it may now or hereafter have
to the laying of venue of any action or proceeding or arising out of relating to
this Guaranty or any other Loan Document in any court referred to in clause (i).
Each of the parties hereto (x) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law, and (y) consents to
the service of process out of any of the aforementioned courts, in the manner
provided in Section 10.02 of the Credit Agreement, to (A) in the case of the
Administrative Agent, at the address provided in the Credit Agreement and (B) in
the case of a Guarantor, at its address set forth opposite its signature page
below. All notices and other communications to any Guarantor under this Guaranty
shall be in writing and delivered in the manner set forth in Section 10.02 of
the Credit Agreement. All notices and other communications shall be in writing
and addressed to such party at (i) in the case of any Secured Party, as provided
in the Credit Agreement, and (ii) in the case of any Guarantor, at its address
set forth opposite its signature below.
     24. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. This
Guaranty and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

11



--------------------------------------------------------------------------------



 



25. DAMAGE WAIVER. To the fullest extent permitted by applicable law, no
Guarantor shall assert, and each Guarantor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guaranty, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of
proceeds thereof.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.
Address:

              c/o W.P. Carey & Co. LLC   CORPORATE PROPERTY ASSOCIATES     50
Rockefeller Plaza   16 - GLOBAL INCORPORATED    
New York, NY 10020
            Fax No.:
 
  By:  
/s/ Brooks G. Gordon 
    Email:
 
     
 
Name: Brooks G. Gordon     Attention:
 
      Title: Director    

            CPA 16 LLC

By: CORPORATE PROPERTY ASSOCIATES 16 —
GLOBAL INCORPORATED, as its managing member
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        AFD (KV) LLC

By: STORAGE (DE) QRS 14-23, INC., as its
managing member
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        APPLIED FOUR (DE) QRS 14-75, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        APPLIED UTAH (UT) QRS 14-76, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            ASSEMBLY (MD)
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        AUTOSAFE AIRBAG 12 (CA) LP

By: INITIATOR (CA) QRS 12-53, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        AUTOSAFE AIRBAG 14 (CA) LP

By: INITIATOR (CA) QRS 14-62, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        BANDWIDTH (UT) QRS 14-58, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        BEVERAGE (GER) QRS 16-141 LLC

By: CRATE (GER) QRS 16-142 LLC, as its
managing member
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            BP(IL)GP QRS 14-97, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        BP(IL) L.P.

By: BP(IL)GP QRS 14-97, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        BP(IL) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        CAN (WI) QRS 12-34, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        CAN-TWO (DE) QRS 12-67, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        COLD (DE) QRS 12-50, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            CPA16 GERMAN (DE) LIMITED PARTNERSHIP

By: CPA16 GERMAN GP (DE) QRS 16-155, INC.,
as its general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        CPA16 GERMAN GP (DE) QRS 16-155, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        CRATE (GER) QRS 16-142 LLC

By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
as managing member

By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
its general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        CTS(IN) QRS 12-63, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            CUPS (DE) LP

By: PLATES (DE) QRS 14-63, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        DELAWARE FRAME (TX), LP

By: FRAME (TX) QRS 14-25, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        DEVELOP (TX) LP

By: POPCORN (TX) QRS 14-43, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        DOUGH (DE) QRS 14-77, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        DOUGH (MD)
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            DYNE (DE) LP

By: METAL (DE) QRS 14-67 INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        FABRIC (DE) GP

By: LEATHER (DE) QRS 14-72, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        FIT(TX)GP QRS 12-60, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        FIT(TX) LP

By: FIT(TX)GP QRS 12-60, INC., as its
general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            FIT(TX) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        FRAME (TX) QRS 14-25, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        GERB (CT) QRS 14-73, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        HOTEL (MN) QRS 16-84, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        HOTEL OPERATOR (MN) TRS 16-87, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        INITIATOR (CA) QRS 12-53, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        INITIATOR (CA) QRS 14-62, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            JEN (MA) QRS 12-54, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        KSM LIVINGSTON (NJ) QRS 16-76, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LEATHER (DE) QRS 14-72, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LEI (GER) QRS 16-134 LLC

By: POLD (GER) QRS 16-133, LLC

By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
its managing member

By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
its general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            LINCOLN (DE) LP
      By: LTI (DE) QRS 14-81, INC., as its
general partner
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        LPD (CT) QRS 16-132, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        LPORT 2 (WA) QRS 16-147, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        LTI (DE) QRS 14-81, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        LTI TRUST (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee        META (CA) QRS 14-6, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director                       

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



              METAL (DE) QRS 14-67, INC.             By:   /s/ Brooks G. Gordon
      Name:   Brooks G. Gordon        Title:   Director        MORE APPLIED FOUR
(DE) LLC

By: APPLIED FOUR (DE) QRS 14-75, INC., as
its managing member
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        MORE APPLIED UTAH (UT) LLC

By: APPLIED UTAH (UT) QRS 14-76, INC., as
its managing member
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        NETWORK (UT) LLC

By: BANDWIDTH (UT) QRS 14-58, INC., as its
managing member
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        PLATES (DE) QRS 14-63, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            POLD (GER) QRS 16-133 LLC

By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
as its managing member

By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
as its general partner
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        POPCORN (TX) QRS 14-43, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        PRINT (WI) QRS 12-40, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        PWE (MULTI) QRS 14-85, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director                       

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



              SHO LANDLORD (FL) QRS 16-104, INC.             By:   /s/ Brooks G.
Gordon       Name:   Brooks G. Gordon        Title:   Director        STORAGE
(DE) QRS 14-23, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        TEL (VA) QRS 12-15, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        URSA (VT) QRS 12-30, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        VINYL (DE) QRS 14-71, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        WINDOUGH (DE) LP

By: DOUGH (DE) QRS 14-77, INC., as its
general partner
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director                         

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            620 EIGHTH INVESTOR NYT (NY) QRS 16-150,
INC.             By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon     
  Title:   Director        AIR (IL) QRS 14-48, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        ALUM (CANADA) QRS 16-103, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        ALUSA-LP (DE) QRS 16-73, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        AMTOLL (NM) QRS 14-39, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        BB 11 (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee        BB 12 (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            BDF (CT) QRS 16-82, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        BILL-GP (TX) QRS 14-56, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        BLOCKS (GER) QRS 16-89, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        BM-LP (TX) QRS 14-57, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        BPLAST TWO MEMBER (IN) QRS 16-151, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director                         

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            BPLAST TWO MANAGER (IN) QRS 16-152, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CAREY 16 LENDING CORP.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CASTING MEMBER (GER) QRS 16-108 LLC

By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
its managing member

By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
its general partner
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CC (MULTI) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee        CHASSIS (GER) 16-118, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        COCO-DORM (PA) QRS 16-52, INC.
      By:         Name: Brooks G. Gordon       Title: Director                  
 

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



                          COCO-DORM (PA) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee        CONDUCTOR (CA) QRS 14-11, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CONTAINER FINANCE (FINLAND) QRS 16-62, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CV GP (DUTCH ) QRS 14-111, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        CV GP (DUTCH ) QRS 16-148, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director                         

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            DELMO (PA) QRS 12-10             By:   /s/ Brooks G. Gordon      
Name:   Brooks G. Gordon        Title:   Trustee        DES-TECH GP (TN) QRS
16-49, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        DES-TECH LP (TN) QRS 16-50, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        DRILL (DE) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee        DSG GP (PA) QRS 14-103, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        DSG LP (PA) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee                         

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            ELL (GER) QRS 16-37, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        FINISTAR LP (DE) QRS 16-29, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        FOOD (DE) QRS 12-49, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        FRO 16 (NC) LLC

By: CPA 16 MERGER SUB INC., its managing
member
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        GREENS SHAREHOLDER (FINLAND) QRS 16-16, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director        H2 LENDER (GER) QRS 16-101, INC.
      By:   /s/ Brooks G. Gordon       Name: Brooks G. Gordon       Title:
Director            

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



                                H2 INVESTOR (GER) QRS 16-100, INC.
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Director        HAMMER (DE) TRUST
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Trustee        HAMMER (DE) LP QRS 12-65, INC.
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Director        HAMMER (DE) LP QRS 14-100, INC.
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Director        HINCK 16 LP (DE) QRS 16-47, INC.
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Director        ICE (TX) QRS 12-29, INC.
      By:   /s/ Brooks G. Gordon           Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            IJOBBERS (DE) QRS 14-41, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        KPH (UK) QRS 16-42, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LABELS-BEN (DE) QRS 16-28, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LEARN GP (PA) QRS 14-88, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LONGBOOM (FINLAND) QRS 16-131, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        LONGBOOM FINANCE (FINLAND) QRS 16-130, INC.
      By:   /s/ Brooks G. Gordon         Name: Brooks G. Gordon       Title:
Director            

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



          MAGS (UK) QRS 16-2, INC.
          By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MALA-IDS (DE) QRS 16-71, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MCM MANAGER (TN) QRS 16-115, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MCM MEMBER (TN) QRS 16-116, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MEMPHIS HOTEL OWNER (TN) QRS 16-122, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MK LP BEN (DE) QRS 16-46, INC.
      By:   /s/ Brooks G. Gordon         Name:
Title: Brooks G. Gordon
Director                    

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            MK GP BEN (DE) QRS 16-45, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        MK (NY) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        MK-LP (DE) QRS 16-44, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        NAIL (DE) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        NCE (OH) LLC


By: PRODUCT (OH) QRS 14-64, INC., its
managing member
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            NURSERY (WA) QRS 16-135, INC.             By:   /s/ Brooks G.
Gordon         Name:   Brooks G. Gordon        Title:   Director        PANEL
(UK) QRS 14-54, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        PET 14 (MD)
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        PF (GER) QRS 16-96 LLC


By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
it managing member


By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
its general partner
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        PG (MULTI-16) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        PG-BEN (CAN) QRS 16-9, INC.
      By:   /s/ Brooks G. Gordon         Name: Brooks G. Gordon       Title:
Director            

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            PG CALGARY (DE) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee        PIPES (UK) QRS 16-59, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        PLANTS SHAREHOLDER (SWEDEN) QRS 16-15, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        PLASTIC II (IL) QRS 16-27, INC.
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Director        PLIERS (DE) TRUST
      By:   /s/ Brooks G. Gordon         Name:   Brooks G. Gordon       
Title:   Trustee     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            POHJ MANAGING MEMBER (FINLAND) QRS 16-20, INC.             By:   /s/
Brooks G. Gordon        Name:   Brooks G. Gordon        Title:   Director       
POLY LP (MD) TRUST
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee        PORTS (FINLAND) QRS 16-63, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        PRODUCT (OH) QRS 14-64, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        PUMP (MO) QRS 14-52, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        RI (CA) QRS 12-59, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            RRC (TX) TRUST             By:   /s/ Brooks G. Gordon        Name:  
Brooks G. Gordon        Title:   Trustee        SEALTEX (DE) QRS 16-69, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        SFCO (GA) QRS 16-127, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        STOR-MOVE UH 16 BUSINESS TRUST
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee        SUN (SC) QRS 12-68, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TEACH (PA)
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            TECH (GER) QRS 16-144, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TEETH FINANCE (FINLAND) QRS 16-106, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TEETH MEMBER (FINLAND) QRS 16-107, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TITO (FI) QRS 16-6, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TONER (DE) QRS 14-96, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        TOWER 14 (DE)
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



            UTI-SAC (CA) QRS 16-34, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        VALVES MEMBER GERMANY (DE) QRS 16-65 LLC


By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP,
as its managing member


By: CPA16 GERMAN GP (DE) QRS 16-155, Inc.,
its general partner
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director        WORK (GER) QRS 16-117, INC.
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Director     

[Signature Page to Joinder to Guaranty]

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

          BANK OF AMERICA, N.A.,     as Administrative Agent    
 
       
By:
  /s/ Eyal Namordi
 
 
 
Name:
  Eyal Namordi
Title:
  Senior Vice President

[Signature Page to Joinder to Guaranty]

 